Order
PER CURIAM.
Eric D. Abernathy appeals from the motion court’s order denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. The appellant pled guilty, pursuant to a plea agreement, in the Circuit Court of Ray County to three counts of tampering in the first degree, § 569.080; two counts of violating a full order of protection, § 455.085; one count of property damage in the second degree, § 569.120; one count of assault in the first degree, § 565.050; and one count of stealing, § 570.030. As a result of his convictions, he was sentenced to concurrent terms of ten years for assault, seven years for each count of tampering, one year for stealing, one year for each count of violating a full protective order, and six months in jail for property damage.
In his sole point on appeal, the appellant claims that the motion court erred in denying his Rule 24.035 motion, alleging ineffective assistance of counsel and seeking to vacate, set aside or correct his conviction for the class B felony of assault in the first degree, because, based on the evidence presented at the motion hearing, the motion court was clearly mistaken in finding that his plea counsel was not ineffective, rendering his plea of guilty involuntary, for failing to advise him that he would be required to serve 85% of the sentence imposed on the assault conviction, as provided in § 558.019.3.
We affirm, pursuant to Rule 84.16(b).